DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2021 has been entered. Accordingly, claims 1-8 and 19-20 remain pending, claims 1 and 19-20 have been amended, and claims 15-18 and 21 have been canceled, claims 22-27 have been added.
Specification
The disclosure is objected to because of the following informalities: in [0077] (paragraph number taken from the corresponding PG Pub for this application) it is recited “a biological tissue in a direction in which an ultrasonic wave travels is V” and in [0079] it is recited “the relative moving speed V”, indicating that “V” represents a direction and a speed characteristic. 
Appropriate correction is required.
Claim Objections
Claims 5-8 are objected to because of the following informalities:  reciting the limitation “wherein the processor further is configured to set a region including a line passing through the bloodstream image region as the processing region”, which, in light of the 112(b) outlined to set the processing region to include one or more lines passing through the bloodstream image region”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the phrase “two or more pieces of data being different in that a central element for the transmission and the reception is different” in lines 17-18, renders the claim indefinite because it is unclear what the applicant meant to recite in the claim in how the two or more pieces of data are “different” from the transmission and the reception for the central element, and to what “in that” in conjunction with “a central element” meaning is intended to be imparted on the central element.

Claims 2-8 and 19-20 are rejected due to their dependency on claim 1 in light of the above rejection.
Claim 1 recites the limitation "the central elements" in line 24.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 5-8, the phrase “wherein the processor further is configured to set a region including a line passing through the bloodstream image region as the processing region” in lines 2-4, renders the claim indefinite because it is unclear if “a region” set in by processor as the processing region, corresponds to a region different than the processing region recited in claims 1-4, or if it is the same processing region recited in the aforementioned claims. Further, it is unclear if the processing region is to include a singular line passing through, or one or more lines passing through the bloodstream image region. 
Claim 20 recites the limitation "the reception step" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiyuki (JP2004344257, cited in the applicant’s IDS (relying on the translation of this document provided with this action)), in view of Katsuyama (US20100076313).
 Regarding claims 1, 19, and 20, Yoshiyuki discloses an acoustic wave processing device 100 (Fig. 1) comprising: a probe 1 (Fig. 1, Paragraph 18 item 1 "Ultrasonic Probe") which has a plurality of elements ("transmitting signals", [0018]) arranged to transmit acoustic beams [0018, "...transmit an ultrasonic pulse"), to receive acoustic echoes reflected from an inspection object (line 1), [0018], and to output analog element signals according to the received acoustic echoes (lines 2-3), [0018], the probe including:
a processor (“controller 7” [0019]),
wherein the processor is configured to (“a controller 7 detects a moving operation of the Doppler ROI” [ abstract]):
perform A/D conversion on the analog element signals to generate first data as a digital signal ([0018] the ultrasound echo/analog element signals that is reflected from the within the subject's body is received and converted into electrical signals/digital signals, which are then output to a receiver, also see [0024] the controller comprehensively controls every component of the ultrasound imaging system (including but not limited to the probe, transmission/reception units, B-mode synthesis unit, Doppler processing and image processing units, etc.). For every component, the controller comprehensively changes or manages processes to transmit, receive, display, and perform various calculations based on the stored information, etc.), 
select two or more pieces of data from the first data ([0020] the received signals are then formed along a specific/desired direction based on the digital information in the received signals, from this information of the first data, the formed received signals are selected and output to the B mode synthesizer [0021] which then determines an intensity value of the acoustic signal for each point along the specific/desired direction the acoustic signal had been acquired/received), 
performing superimposition processing on the selected two or more pieces of data to generate second data ([0030] the display region information represented by the superimposition of the displayed color flow images on to the B mode images, each of the images containing two or more pieces of data, to [0029] output second data generated by the two or more pieces of data of B mode image that have been added to the luminance values of the image data located in the Doppler ROI), the superimposition processing including calculation processing of a current time according to a positional difference ([0029] the superimposition occurs at the time when the Doppler ROI movement operation is performed/calculated) of the centrally displayed Doppler ROI and a correction processing on the each of the two or more pieces of data using the current time ([0013], [0014] a brightness enhancement/correction adjustment processing is performed for values of data across the whole image, which includes the values representing data displayed outside of the area centered on the blood flow dynamics and the values of the data from area centered on the blood flow dynamics, which includes [0028] a brightness enhancement/correction adjustment of the B mode image that is data displayed [0004], [0029], [0030] so that as the Doppler ROI is moving, the current Doppler ROI information is read with the brightness value of the current Doppler ROI, the brightness enhancement/correction adjustment value is also read and sequentially added to each of the luminance/brightness values of the Doppler ROI to detect direction dynamics/hemodynamics, at the time the ultrasonic waves are received, the dynamics moving toward the probe are colored in red and the dynamics moving away from the probe are colored in blue, which are currently superimposed on the current B-mode image data [0023] displayed in black and white in the background), 
generate a B mode image based on at least one* of the first data or the second data ([0019] in response to an instruction from the controller 7, the transmission unit 2 outputs ultrasonic transmission signal for generation of the B-mode image),
generate a bloodstream image based on bloodstream information included in the first data ([0022] Doppler processing unit 5 performs quadrature detection on the received signals that are input from the receiver 3, then convert the Doppler signals into digital signals that are processed through a moving target indication filter to extract the hemodynamic component of the signal,  [0024] the controller 7 comprehensively controls each component and changes or manages processes to transmit, receive, display, and perform various calculations based on stored instructions that has been pre-stored information and various instructions given by operator through the operation unit 9),
set a bloodstream image region where the processor generates the bloodstream image ([0025] the controller 7  detects the color flow image movement operation for the desired region set by the operator via the operating unit 9 to generate color flow images, then the color flow data generation is halted so that the Doppler ROI movement process can be performed by the image processing unit 6 for the display region set by the controller 7 and the operating unit 9),
set a processing region where the superimposition processing is performed based on information relating to the bloodstream image ([0029] when the Doppler ROI movement operation/setting is performed by the surgeon at the time the display mode has been selected to display the color flow image that is being superimposed on the B mode image as the background image, the display area image enhancement processing section 12 will read out the Doppler ROI currently set by the operator from information from the display region memory 13), and 
generate a synthesized image of the B mode image and the bloodstream image based on the information relating to the bloodstream image region ([0029] while reading will the current Doppler ROI information from the display region memory 13, the display region image highlight processing unit 12 reads the illumination level improvement value α from the illumination level improvement value memory 14 in order to calculate the illumination level improvement value α for each illumination value in the Doppler ROI on the B mode data, then performs a specific adjustment of the illumination as required on the B mode data that is read from the B mode data memory so that the illumination level information from the specific B-mode data which superimposed by the Doppler ROI can be output and sent to the image mixer 16), and
perform the superimposition processing only on the two or more pieces of data selected from the first data (see right and left vertical hashed lines in FIGS. 3, 5A-B, 6A-B) corresponding to a line in the processing region (see horizontal line A in FIGS. 3, 5A-B, 6A-B), but Yoshiyuki does not explicitly disclose the two or more pieces of data being different in that a central element for the transmission and the reception is different, the calculation processing of a delay time according to a positional difference of the central elements and a correction processing on the each of the two or more pieces of data using the delay time. 
However, in the same field of endeavor, Katsuyama teaches the two or more pieces of data being different in that a central element for the transmission and the reception is different ([0022] the center element data is larger by a first predetermined value or more than an amplitude at small openings at positions other than the center, differentiating the other element data from the positions other than that of the center element data), 
calculating processing of a delay time according to a positional difference of the central elements ([0052], [0066], [0068] see time difference calculated for the time delay at the center point D0 as seen in FIG. 4A), and 
calculating a correction processing on the each of the two or more pieces of data using the delay time ([0056] the signal processing unit corrects the data acquired in attenuation due to a distance according to a depth of a reflection position of ultrasound by STC (Sensitivity Time gain Control)).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the device disclosed by Yoshiyuki with the two or more pieces of data being different in that a central element for the transmission and the reception is different, the calculation processing of a delay time according to a positional difference of the central elements and a correction processing on the each of the two or more pieces of data using the delay time taught by Katsuyama in order extract an ultrasonic echo from a desired direction by ultrasound received by the plurality of ultrasound transducers thereby providing an S/N ratio is increased and the isolated point can be extracted with high accuracy ([0051] & [0067] of Katsuyama). 
With the exception of claim 1 being directed to acoustic wave processing devices, claim 19 being directed to signal processing methods for said acoustic wave processing devices, and claim 20 being a storage medium which stores an executable signal processing method - the limitations contained therein are the same. 
*the limitation “generate a B mode image based on at least one of the first data or the second data” has been interpreted in the alternative, only requiring the first data as a basis for generating the B mode image or only requiring the second data as a basis for generating the B mode image.
Regarding claim 2, Yoshiyuki, in view of Katsuyama, substantially discloses all the limitations of the claimed invention, specifically, Yoshiyuki discloses where in the processor further configured to calculate the bloodstream information based on a Doppler effect ([0004] using the Doppler effect, color flow images can be generated of the movement direction of the dynamics/hemodynamics at the time the ultrasound waves are received, [0022] the hemodynamic component is extracted by the Doppler processing unit 5 by performing moving target indication filtering on the Doppler converted digital signals).
Regarding claims 3-4, Yoshiyuki, in view of Katsuyama, substantially discloses all the limitations of the claimed invention, specifically, Yoshiyuki discloses wherein the information relating to the bloodstream image is at least one of the size, position, or shape of the processing region ([0038] when the Doppler ROI is emphasized more than the periphery, the surgeon can sufficiently visually verify the region of interest on the B-mode image while setting the Doppler ROI to a desired position).
Regarding claims 5-8, Yoshiyuki in view of Katsuyama, substantially discloses all the limitations of the claimed invention, specifically, Yoshiyuki discloses wherein the processor further is configured to set a region including a line passing through the bloodstream image region as the processing region (see horizontal line A in FIGS. 3, 5A-B, 6A-B).
Regarding claims 22, 26, and 27, Yoshiyuki discloses an acoustic wave processing device 100 (Fig. 1) comprising: a probe 1 (Fig. 1, Paragraph 18 item 1 "Ultrasonic Probe") which has a plurality of elements ("transmitting signals", [0018]) arranged to transmit acoustic beams [0018, "...transmit an ultrasonic pulse"), to receive acoustic echoes reflected from an inspection object (line 1), [0018], and to output analog element signals according to the received acoustic echoes (lines 2-3), [0018], the probe including:
a processor (“controller 7” [0019]),
wherein the processor is configured to (“a controller 7 detects a moving operation of the Doppler ROI” [ abstract]):
perform A/D conversion on the analog element signals to generate first data as a digital signal ([0018] the ultrasound echo/analog element signals that is reflected from the within the subject's body is received and converted into electrical signals/digital signals, which are then output to a receiver, also see [0024] the controller comprehensively controls every component of the ultrasound imaging system (including but not limited to the probe, transmission/reception units, B-mode synthesis unit, Doppler processing and image processing units, etc.). For every component, the controller comprehensively changes or manages processes to transmit, receive, display, and perform various calculations based on the stored information, etc.), 
select two or more pieces of data from the first reception data ([0020] the received signals are then formed along a specific/desired direction based on the digital information in the received signals, from this information of the first data, the formed received signals are selected and output to the B mode synthesizer [0021] which then determines an intensity value of the acoustic signal for each point along the specific/desired direction the acoustic signal had been acquired/received), 
performing superimposition processing on the selected two or more pieces of data to generate second reception data ([0030] the display region information represented by the superimposition of the displayed color flow images on to the B mode images, each of the images containing two or more pieces of data, to [0029] output second data generated by the two or more pieces of data of B mode image that have been added to the luminance values of the image data located in the Doppler ROI), the superimposition processing including calculation processing of a current time according to a positional difference ([0029] the superimposition occurs at the time when the Doppler ROI movement operation is performed/calculated) of the centrally displayed Doppler ROI and a correction processing on the each of the two or more pieces of data using the current time ([0013] a brightness enhancement/correction adjustment processing is performed for values of data that are displayed outside of the area centered on the blood flow dynamics, which includes [0028] a brightness enhancement/correction adjustment of the B mode image that is data displayed [0029], [0030] so that as the Doppler ROI is moving, the current Doppler ROI information is read with the brightness value of the current Doppler ROI, the brightness enhancement/correction adjustment value is also read and sequentially added to each of the luminance/brightness values of the Doppler ROI which are currently superimposed on the current B-mode image data),
generate a B mode image based on at least one* of the first data or the second data ([0019] in response to an instruction from the controller 7, the transmission unit 2 outputs ultrasonic transmission signal for generation of the B-mode image),
generate a bloodstream image based on bloodstream information included in the first data ( [0022] Doppler  processing unit 5 performs quadrature detection on the received signals that are input from the receiver 3, then convert the Doppler signals into digital signals that are processed through a moving target indication filter to extract the hemodynamic component of the signal, [0024] the controller 7 comprehensively controls each component and changes or manages processes to transmit, receive, display, and perform various calculations based on stored instructions that has been pre-stored information and various instructions given by operator through the operation unit 9),
set a bloodstream image region where the processor generates the bloodstream image ([0025] the controller 7  detects the color flow image movement operation for the desired region set by the operator via the operating unit 9 to generate color flow images, then the color flow data generation is halted so that the Doppler ROI movement process can be performed by the image processing unit 6 for the display region set by the controller 7 and the operating unit 9),
set a processing region where the superimposition processing is performed based on information relating to the bloodstream image ([0029] when the Doppler ROI movement operation/setting is performed by the surgeon at the time the display mode has been selected to display the color flow image that is being superimposed on the B mode image as the background image, the display area image enhancement processing section 12 will read out the Doppler ROI currently set by the operator from information from the display region memory 13), and 
generate a synthesized image of the B mode image and the bloodstream image based on the information relating to the bloodstream image region ([0029] while reading will the current Doppler ROI information from the display region memory 13, the display region image highlight processing unit 12 reads the illumination level improvement value α from the illumination level improvement value memory 14 in order to calculate the illumination level improvement value α for each illumination value in the Doppler ROI on the B mode data, then performs a specific adjustment of the illumination as required on the B mode data that is read from the B mode data memory so that the illumination level information from the specific B-mode data which superimposed by the Doppler ROI can be output and sent to the image mixer 16), and
perform the superimposition processing only on the two or more pieces of data selected from the first data (see right and left vertical hashed lines in FIGS. 3, 5A-B, 6A-B) corresponding to a line in the processing region (see horizontal line A in FIGS. 3, 5A-B, 6A-B), but Yoshiyuki does not explicitly disclose performing phasing addition on the first data to generate first reception data, the two or more pieces of the first reception data being different in that a central element for the transmission and the reception is different, the calculation processing of a delay time according to a positional difference of the central elements.
However, in the same field of endeavor, Katsuyama teaches performing phasing addition on the first data to generate first reception data ([0065] see FIGS. 2A-2B illustrating a phase matching addition processing of element data, see FIGS. 3A-3E illustrating a phase matching addition processing of element data for point including other than the center), the two or more pieces of data being different in that a central element for the transmission and the reception is different ([0022] the center element data is larger by a first predetermined value or more than an amplitude at small openings at positions other than the center, differentiating the other element data from the positions other than that of the center element data), 
calculating processing of a delay time according to a positional difference of the central elements ([0052], [0066], [0068] see time difference calculated for the time delay at the center point D0 as seen in FIG. 4A), and 
calculating a correction processing on the each of the two or more pieces of data using the delay time ([0056] the signal processing unit corrects the data acquired in attenuation due to a distance according to a depth of a reflection position of ultrasound by STC (Sensitivity Time gain Control)).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the device disclosed by Yoshiyuki with the two or more pieces of data being different in that a central element for the transmission and the reception is different, the calculation processing of a delay time according to a positional difference of the central elements and a correction processing on the each of the two or more pieces of data using the delay time taught by Katsuyama in order extract an ultrasonic echo from a desired direction by ultrasound received by the plurality of ultrasound transducers thereby providing an S/N ratio is increased and the isolated point can be extracted with high accuracy ([0051] & [0067] of Katsuyama).
With the exception of claim 22 being directed to acoustic wave processing devices, claim 26 being directed to signal processing methods for said acoustic wave processing devices, and claim 27 being a storage medium which stores an executable signal processing method - the limitations contained therein are the same. 
Regarding claim 23, Yoshiyuki, in view of Katsuyama, substantially discloses all the limitations of the claimed invention, specifically, Yoshiyuki discloses where in the processor further configured to calculate the bloodstream information based on a Doppler effect ( [0004] using the Doppler effect, color flow images can be generated of the movement direction of the dynamics/hemodynamics at the time the ultrasound waves are received, [0022] the hemodynamic component is extracted by the Doppler processing unit 5 by performing moving target indication filtering on the Doppler converted digital signals).
Regarding claim 24, Yoshiyuki, in view of Katsuyama, substantially discloses all the limitations of the claimed invention, specifically, Yoshiyuki discloses wherein the information relating to the bloodstream image is at least one of the size, position, or shape of the processing region ([0038] when the Doppler ROI is emphasized more than the periphery, the surgeon can sufficiently visually verify the region of interest on the B-mode image while setting the Doppler ROI to a desired position).
Regarding claim 25, Yoshiyuki in view of Katsuyama, substantially discloses all the limitations of the claimed invention, specifically, Yoshiyuki discloses wherein the processor further is configured to set a region including a line passing through the bloodstream image region as the processing region (see horizontal line A in FIGS. 3, 5A-B, 6A-B).

Response to Arguments
Rejections under 35 USC 112
	Applicant’s arguments filed 02/24/2021 do not exist the outstanding rejections of claims 5-8 as outlined in the office action mailed 11/30/2018, therefore the claims remain rejected.
Rejections under 35 USC 103
Applicant’s arguments with respect to claim(s) 1 filed 02/24/2021 have been considered but are moot because the new ground of rejection the arguments do not apply to new references or the new combination of the references being used in the current rejection.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        




/A.S./Examiner, Art Unit 3793